DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naoi (of record) in view of Evans et al. (PGPUB 20170251137).

Regarding claim 1, Naoi discloses an optical lens system of an electronic device, the optical lens system comprising:  
5a lens assembly (Fig. 1); 
an iris (5); 
and an image sensor configured to form an image of an object corresponding to the lens assembly (2), 
wherein the lens assembly includes:  
10a first lens having positive refractive power (Either of L1 and L3); and 
a second lens having negative refractive power (Either of L2 and L4), and 
wherein the iris, the first lens, and the second lens are sequentially arranged from an object-side to an image sensor-side along an optical axis (Fig. 1),
wherein the electronic device further includes a housing surrounding at least a portion of the lens assembly (10), 
the optical lens system of the electronic device satisfies Equations 1 and 2 15below (Equation 1: Pages 12 and 13 of foreign publication where STL = 7.49 and TL = 6.79 giving 1.1 and Equation 2: pages 12 and 13 where S1 = 0.6 and EPD = 1.94, found from Fno = 2.47 and F = 4.8, giving 0.31):
 
    PNG
    media_image1.png
    232
    237
    media_image1.png
    Greyscale
  
20wherein, STL is a distance from the iris to an image plane of the image sensor on the optical axis, TL is a distance from an object-side apex of a lens closest to the object- side among a plurality of lenses included in the lens assembly to the image plane on the optical axis,  25EPD is a diameter of an entrance pupil of the optical lens system, and S1 is a distance from the iris to the lens closest to the object-side among the plurality of lenses included in the lens assembly.
Naoi does not disclose wherein the iris is disposed in a camera hole, the camera hole extending from at least one side of the housing and formed in an active area of a display panel,
wherein the iris is at least partially disposed in a plane of the display panel.
However, Evans teaches a camera system wherein an iris is disposed in a camera hole (A thin film transistor layer (TFT), acts as a controllable shutter for adjusting the amount of light entering the camera, [0124]-[0126]), the camera hole extending from at least one side of the housing and formed in an active area of a display panel (Fig. 3 or Fig. 16 indicates that the TFT stacks on the camera sensor and is therefore an extending from it),
wherein the iris is at least partially disposed in a plane of the display panel (The TFT works with the liquid crystal display to generate an image and is therefore considered a portion of the display, see [0119]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Naoi and Evans such that the iris was disposed in the plane of the display panel motivated by improving image quality ([0125]).

Regarding claim 2, modified Naoi discloses wherein the lens assembly is 30configured move on the optical axis, and the iris is fixed in position on the optical axis (Claim 1).

Regarding claim 3, modified Naoi discloses wherein a surface of at least one of the first lens or the second lens, facing the object-side, is convex, and a surface of the second lens facing an image-side, is concave (Page 12 and Fig. 2 where L1, L2 and L4 are convex on an object-side and L2 or L4 are concave on an image side).

Regarding claim 4, modified Naoi discloses wherein the lens assembly further includes a front lens disposed between the iris and the first lens (L1 is located in front of L3).

Regarding claim 5, modified Naoi discloses wherein the lens assembly further comprises a third lens and a fourth lens between the second lens and the 10image sensor (L3 and L4 are located behind L2).

Regarding claim 6, modified Naoi discloses wherein the optical lens system satisfies Equation 3 below (Page 12 where EPD = 1.94 and where the effective radius is L1 on the object side is 1.04 giving Y1 = 2(1.04) = 2.08 and EPD/Y1 = 0.93):
   
    PNG
    media_image2.png
    88
    255
    media_image2.png
    Greyscale
 
wherein, Y1 is an effective diameter of the lens closest to the object-side among the plurality of lenses included in the lens assembly.

Regarding claim 7, modified Naoi discloses wherein the optical lens 20system satisfies Equation 4 below (Page 12 where STL = 7.49 and Fig. 3 where Y1H = 3.57 giving 2.1): 

    PNG
    media_image3.png
    93
    186
    media_image3.png
    Greyscale
 
wherein, Y1H is a height of the image plane.

Regarding claim 8, modified Naoi discloses wherein the optical lens system satisfies Equation 5 below (Page 12 where S1 = 0.6 and Fig. 3 where Y1H = 3.57 giving 0.17):
 
    PNG
    media_image4.png
    94
    180
    media_image4.png
    Greyscale
  
-61-wherein, Y1H is a height of the image plane.

Regarding claim 9, modified Naoi discloses wherein the optical lens system satisfies Equation 6 below (Page 12 where L2 has N2 of 1.80543 and is concave towards the image side):  
5[Equation 6] 1.65<N2; 
wherein N2 is a refractive index of the second lens in which a surface, which faces an image-side, is concave and has negative refractive power.

Regarding claim 10, Naoi does not disclose wherein the optical lens system satisfies Equation 7 below:

    PNG
    media_image5.png
    76
    166
    media_image5.png
    Greyscale

wherein, f is a composite focal length of the optical lens system, and fmax 15is a focal length of a lens having strongest refractive power among a plurality of lenses.
However, Naoi teaches f = 4.8 and fmax of 4.717 giving a ratio of 1.02 and a difference from the range of 0.18, which is close but not overlapping.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the f or fmax to such that the expression above was satisfied since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to improving image quality for particular applications.

Regarding claim 11, Naoi discloses at least three aspheric lenses (Page 12) but does not disclose wherein the lens assembly includes at least three plastic injection-molded lenses.
However, Naoi teaches that it is advantageous to have lenses made of injected molded plastic (Page 40 of attached translation).
I would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the material of the lenses of Naoi such that at least 3 were plastic motivated by reducing the weight of the device.

Regarding claim 12, modified Naoi discloses wherein the lens assembly includes at least one aspheric lens having at least one inflection point (Fig. 1 and pages 12 and 13 where L4 comprises at least 1 inflection point).

Regarding claim 13, Naoi discloses an electronic device comprising:  
25an iris (5); 
a lens assembly movable in an optical axis direction (Page 35 where the lens assembly and an aperture stop move together); and
an image sensor (2) having an image plane configured to form an electronic signal representing an image formed by light from the lens assembly, 
wherein, when focusing the image formed on the image plane, a distance 30between the iris and the image plane is fixed (Page 41 where 5 is fixed and the lens assembly, not the sensor, moves during autofocus), and the lens assembly moves in the optical axis direction, and
wherein the electronic device further includes a housing surrounding at least a portion of the lens assembly (10).
Naoi does not disclose wherein the iris is disposed in a camera hole, the camera hole extending from at least one side of the housing and formed in an active area of a display panel,
wherein the iris is at least partially disposed in a plane of the display panel.
However, Evans teaches a camera system wherein an iris is disposed in a camera hole (A thin film transistor layer (TFT), acts as a controllable shutter for adjusting the amount of light entering the camera, [0124]-[0126]), the camera hole extending from at least one side of the housing and formed in an active area of a display panel (Fig. 3 or Fig. 16 indicates that the TFT stacks on the camera sensor and is therefore an extending from it),
wherein the iris is at least partially disposed in a plane of the display panel (The TFT works with the liquid crystal display to generate an image and is therefore considered a portion of the display, see [0119]).

Regarding claim 14, modified Naoi discloses wherein the lens assembly includes at least four lenses (L1-L4) including a first lens having positive refractive power (L1 or L3) and a second lens having negative refractive power (L2 or L4), and the iris (5) is located closer to an object-side than an object-side surface of a 5lens closest to the object-side among a plurality of lenses of the lens assembly (Figs 1 or 2 and Page 12).

Regarding claim 15, modified Naoi discloses wherein the electronic device satisfies Equations 1 and 2 below (Equation 1: Pages 12 and 13 of foreign publication where STL = 7.49 and TL = 6.79 giving 1.1 and Equation 2: pages 12 and 13 where S1 = 0.6 and EPD = 1.94, found from Fno = 2.47 and F = 4.8, giving 0.31): 

    PNG
    media_image1.png
    232
    237
    media_image1.png
    Greyscale

wherein STL is a distance from the iris to the image plane of the image sensor on the optical axis, TL is a distance from an object-side apex of the lens 15closest to the object-side among the plurality of lenses included in the lens assembly to the image plane on the optical axis, EPD is a diameter of an entrance pupil of the electronic device, and S1 is a distance from the iris to the lens closest to the object-side among the plurality of lenses included in the lens assembly.

Regarding claim 16, Naoi discloses an electronic device comprising: 
a window member (6 and Fig. 1);
an iris (5); 
a lens assembly movable in an optical axis direction (Page 35 where the lens assembly and an aperture stop move together); and
an image sensor (2) having an image plane configured to form an electronic signal representing an image formed by light from the lens assembly, 
wherein the iris is fixed with respect to the image plane, wherein at least a portion of the iris is located on a same plane as at least a portion of the display panel, and the iris is located closer to an object-side than an object-side surface of a lens closest to the object-side of the lens assembly on an optical axis (Page 41 where 5 is fixed and the lens assembly, not the sensor, moves during autofocus).
Naoi states that the camera can be used in a tablet or smartphone but does not explicitly disclose a display panel stacked on a rear surface of the window member; and 
wherein the iris is disposed in a camera hole, the camera hole extending from at least one side of the housing and formed in an active area of a display panel,
wherein the iris is at least partially disposed in a plane of the display panel.
However, Evans teaches a camera system wherein a display panel stacked on a rear surface of the window member (Fig. 3 where 200 is stacked on the display); and 
an iris is disposed in a camera hole (A thin film transistor layer (TFT), acts as a controllable shutter for adjusting the amount of light entering the camera, [0124]-[0126]), the camera hole extending from at least one side of the housing and formed in an active area of a display panel (Fig. 3 or Fig. 16 indicates that the TFT stacks on the camera sensor and is therefore an extending from it),
wherein the iris is at least partially disposed in a plane of the display panel (The TFT works with the liquid crystal display to generate an image and is therefore considered a portion of the display, see [0119]).

Regarding claim 17, modified Naoi discloses further comprising: 
a housing surrounding at least a portion of the lens assembly (10 of Naoi), 
wherein the iris is disposed in a camera hole extending from at least one 5side of the housing (Fig. 1 of Naoi) and formed in an active area of the display panel (Fig. 17 of Ishida). 

Regarding claim 18, Naoi discloses wherein the electronic device satisfies Equations 1 and 2 below (Equation 1: Pages 12 and 13 of foreign publication where STL = 7.49 and TL = 6.79 giving 1.1 and Equation 2: pages 12 and 13 where S1 = 0.6 and EPD = 1.94, found from Fno = 2.47 and F = 4.8, giving 0.31): 
 

    PNG
    media_image1.png
    232
    237
    media_image1.png
    Greyscale

wherein STL is a distance from the iris to the image plane of the image sensor on the optical axis, TL is a distance from an object-side apex of the lens closest to the object-side among the plurality of lenses included in the lens assembly to the image plane on the optical axis, EPD is a diameter of an entrance pupil of the electronic device, and S1 is a distance from the iris to the lens closest to the object-side among the plurality of lenses included in the lens assembly.

Regarding claim 19, Naoi discloses an optical lens system of an electronic device, the optical lens system comprising: 
a lens assembly (Fig. 1); 
an iris (5); and 
an image sensor (2) configured to form an image of an object corresponding 25to the lens assembly, 
wherein the lens assembly includes: 
a front lens located closest from an object-side in the lens assembly (L1); 
a first lens having positive refractive power (L3); and 
a second lens having negative refractive power (L4), -64-wherein the iris, the front lens, the first lens, and the second lens are sequentially arranged from the object-side to an image sensor-side along an optical axis (Fig. 2), wherein the electronic device further includes a housing surrounding at least a portion of the lens assembly (10), and 
the optical lens system of the electronic device satisfies Equations 1 and 2 5below (Equation 1: Pages 12 and 13 of foreign publication where STL = 7.49 and TL = 6.79 giving 1.1 and Equation 2: pages 12 and 13 where S1 = 0.6 and EPD = 1.94, found from Fno = 2.47 and F = 4.8, giving 0.31): 

    PNG
    media_image1.png
    232
    237
    media_image1.png
    Greyscale
  
10wherein, STL is a distance from the iris to an image plane of the image sensor on the optical axis, TL is a distance from an object-side apex of the front lens to the image plane on the optical axis, EPD is a diameter of an entrance pupil of the optical lens system, and S 1 is a distance from the iris to the front lens).
Naoi does not disclose wherein the iris is disposed in a camera hole, the camera hole extending from at least one side of the housing and formed in an active area of a display panel,
wherein the iris is at least partially disposed in a plane of the display panel.
However, Evans teaches a camera system wherein an iris is disposed in a camera hole (A thin film transistor layer (TFT), acts as a controllable shutter for adjusting the amount of light entering the camera, [0124]-[0126]), the camera hole extending from at least one side of the housing and formed in an active area of a display panel (Fig. 3 or Fig. 16 indicates that the TFT stacks on the camera sensor and is therefore an extending from it),
wherein the iris is at least partially disposed in a plane of the display panel (The TFT works with the liquid crystal display to generate an image and is therefore considered a portion of the display, see [0119]).

Regarding claim 20, modified Naoi discloses wherein the optical lens system satisfies Equation 3 below (Page 12 where EPD = 1.94 and where the effective radius is L1 on the object side is 1.04 giving Y1 = 2(1.04) = 2.08 and EPD/Y1 = 0.93):
     
    PNG
    media_image2.png
    88
    255
    media_image2.png
    Greyscale

wherein, Y1 is an effective diameter of the lens closest to the object-side among the plurality of lenses included in the lens assembly.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because of new grounds of rejection. Applicant’s remarks are directed at the newly amended subject matter of the independent claims. The current rejection relies on new art for this subject matter. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872